Title: To Thomas Jefferson from James Taylor, Jr., 10 September 1801
From: Taylor, James, Jr.
To: Jefferson, Thomas


Sir
Norfolk Sept: 10. 1801
Your letter of the 28th. August is received. Mr. Barnes will no doubt make the remittance you have directed; I had disposed of the two pipes which I informed you some time since were reserved for you, but the friend to whom they were sold, has consented to let me have them back, & they shall be forwarded by the first careful Skipper for Georgetown, to the care of Mr. Barnes, who, I presume, will take care of them—
I am respectfully Yr: ob: Servt.
Jas Taylor, Jr.
